Citation Nr: 1804923	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for varicose veins and poor circulation of both legs, to include as secondary to the service-connected hyperostosis of the right fibula and tibia and/or the service-connected scar of the right distal lower leg, status post biopsy.

2. Entitlement to an initial compensable disability rating for hyperostosis of the right fibula and tibia.

3. Entitlement to an initial compensable disability rating for the scar of the right distal lower leg, status post biopsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to November 1962.

The claims arose before the Board of Veterans' Appeals (Board) from April 2012 and October 2013 rating decisions of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2015, the Veteran underwent a hearing with a since-retired Veterans Law Judge (VLJ); the transcript of that hearing is associated with the record. In November 2017 correspondence to the Board, the Veteran stated he did not wish to receive an additional hearing and that he wanted to have the case decided based on the evidence and transcript of record.  

The Board previously remanded this case for further evidentiary development in June 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that he is entitled to compensable ratings for hyperostosis of the right fibula and tibia and for the scar of the right distal lower leg, status post biopsy. Furthermore, the Veteran asserts that he is entitled to service connection for varicose veins and poor circulation of both legs. For the following reasons, the Board finds a remand necessary prior to adjudication.

Concerning the Veteran's increased rating claims, in a November 2013 communication to the VA, the Veteran asserted that the VA did not have all the information pertinent to his case. Accordingly, prior to adjudication, the RO is directed to send a letter of inquiry to the Veteran, requesting all pertinent information. Moreover, the Veteran's last examination was conducted in October 2013. Given the length of time that has lapsed since then, the Board finds a contemporaneous examination necessary before adjudication. 

Concerning the Veteran's claim for varicose veins, the Veteran underwent an examination in April 2017 in which the examiner determined it was less likely than not that the Veteran's conditions were related to service. However, the examiner's recitation of the facts concerning the chronology of the Veteran's condition contradicts the Veteran's testimony at his January 2015 Board hearing: the examiner stated the Veteran's conditions occurred, at the earliest, in 2003 and the time of diagnosis factored prominently in the examiner's rationale for her negative conclusion. By contrast, at his hearing, the Veteran testified that he developed varicose veins in the two or three years following in-service surgery. Accordingly, a subsequent examination is necessary in order to address the Veteran's contentions that he suffered from varicose veins in the two or three years following his surgery. If the examiner determines that the Veteran's lay statements do not establish that he developed the condition in the two or three years following his surgery, she should explain the rationale for her disagreement with the Veteran's testimony.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter of inquiry to the Veteran, requesting all pertinent information.  Request the Veteran to identify and provide authorization for VA to obtain any outstanding VA and private medical records pertinent to the claims on appeal. 

2.  Schedule the Veteran for an examination to determine the nature and severity of his hyperostosis of the right fibula and tibia.

3. Schedule the Veteran for an examination to determine the nature and severity of his scar of the right distal lower leg, status post biopsy.

4. Schedule the Veteran for an examination to determine the nature and etiology of his varicose veins and poor circulation of both legs. The examiner is asked to review the claims file and provide the following information:

(a) Is it as least as likely as not (50 percent or greater probability) that varicose veins and poor circulation of both legs was incurred in or is otherwise related to the Veteran's service? 

(b) Is it as least as likely as not (50 percent or greater probability) that varicose veins and poor circulation of both legs is proximately due to or caused by service-connected hyperostosis of the right fibula and tibia and/or the service-connected scar of the right distal lower leg, status post biopsy.

(c) Is it as least as likely as not (50 percent or greater probability) that varicose veins and poor circulation of both legs is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected hyperostosis of the right fibula and tibia and/or the service-connected scar of the right distal lower leg, status post biopsy.

(d) If it is determined that there is another likely etiology for the Veteran's diagnosed varicose veins and poor circulation of both legs, that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

5. Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals




